                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                    v.                            Criminal No. 16-526 (FAB)

RICARDO VILLA-GUILLÉN [8],

     Defendant.


                             MEMORANDUM AND ORDER

BESOSA, District Judge.

     Before      the      Court     is   defendant       Ricardo    Villa-Guillén

(“Villa”)’s      motion     to     suppress      evidence   that    he       possessed

$82,390.00    in    United     States    currency     pursuant     to       the   Fourth

Amendment of the United States Constitution.                  (Docket No. 585.)

Villa also moves to exclude this evidence pursuant to Federal Rule

of Evidence 404(b).        Id.     For the reasons set forth below, Villa’s

motion is DENIED.

I.   Motion to Suppress

     On   June      23,    2017,    a    grand    jury   returned       a    one-count

superseding indictment charging Villa and seven other individuals

with conspiring to possess with intent to distribute at least five

kilograms of cocaine, in violation of 21 U.S.C. § 846.                            (Docket

No. 120.)      From 2009 to December 2013, the defendants and co-

conspirators       allegedly      “traveled      on   commercial    flights         that
Criminal No. 16-526 (FAB)                                               2

departed from Luis Muñoz-Marín International Airport in Carolina,

Puerto Rico to the continental United State with kilograms of

cocaine concealed inside suitcases.”       Id. at p. 2.     Trial is set

to commence on October 29, 2019. 1

     Villa moves to suppress $82,390 in United States currency.

(Docket No. 585.)      On April 21, 2015, Transportation Security

Administration    (“TSA”)   agents   “observed   an   anomaly   concealed

inside the luggage of Villa and his companion” at an airport.         Id.

at p. 2. 2   Subsequently, a United States Customs and Border Patrol

(“CBP”) canine alerted to the presence of controlled substances

inside Villa’s luggage.     Id.   The CBP agents searched the luggage,

recovering $82,390.00 in United States currency.        Id. at pp. 1—2.

Villa informed law enforcement officers that:         “he had agreed to

transport the money to St. Thomas for $1,000.00,” he “was taken to

the Concha Hotel at el Condado, Puerto Rico,” that “at St. Thomas

he was supposed to communicate with an unknown individual,” and

that “on April 18, 2005 he was provided with two suitcases at the

Wal Mart [sic].”    Id. at p. 1.




1 The Court set trial for October 28, 2019. Because “there were not enough
jurors for preemptory challenges,” however, the Court continued trial for
October 29, 2019. (Docket No. 608 at p. 2.)

2
 Villa does not identify the airport where the search occurred.    (Docket
No. 585.)
Criminal No. 16-526 (FAB)                                                3

     Villa filed the motion to suppress on October 24, 2019, four

days before trial.      (Docket No. 525.)     According to the Court’s

standing order regarding criminal action, “[a]ll pretrial motions,

including motions to dismiss or to suppress shall be filed . . .

no later than fourteen (14) days before the trial date.”        Criminal

Scheduling Order, p. 6 (July 1, 2016).       The Court first set trial

for March 18, 2019.      (Docket No. 422.)    After five continuances,

the Court set trial for October 28, 2019.       (Docket Nos. 431, 487,

501, 527 and 562.)      Accordingly, Villa had until October 14, 2019

to file the motion to suppress.      The United States notified Villa

of its intent to introduce the $82,390.00 five months before trial,

providing Villa with ample opportunity to file a timely suppression

motion.   (Docket No. 469 at p. 3.)

     Pursuant to Federal Rule of Criminal Procedure 12(c)(3), “the

Court need not review a motion to suppress that was untimely

filed.”   United States v. Sweeney, 887 F.3d 529, 534 (1st Cir.

2018); see, e.g., United States v. Tineo-González, 839 F.3d 64, 66

(1st Cir. 2008) (affirming denial of suppression motion “filed

well after the district court’s explicit deadline for pretrial

motions” and noting that “last minute suppression motions can cause

havoc   for   counsel   and   witnesses   alike.”);   United   States   v.

Levasseur, 699 F. Supp. 995, 1007 (D. Mass. 1988) (denying motion

to suppress as untimely and noting that “[a]ll the information
Criminal No. 16-526 (FAB)                                          4

underlying this motion was known well before” the filing deadline).

Accordingly, Villa’s motion to suppress is DENIED as untimely.

II.   The Motion in Limine

      Villa argues that the “event that took place on April 21,

2015 constitute [sic] inadmissible character evidence that should

be excluded from the trial.”   (Docket No. 585 at p. 8.)   The Court

will address the admissibility of this evidence within the context

of trial, when it will be in a better position to determine whether

this evidence is both relevant and not unduly prejudicial.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, October 28, 2019.


                                    s/ Francisco A. Besosa
                                    FRANCISCO A. BESOSA
                                    UNITED STATES DISTRICT JUDGE
